Title: From Thomas Jefferson to Nathaniel Tracy, 1 December 1792
From: Jefferson, Thomas
To: Tracy, Nathaniel



Dear Sir
Philadelphia Dec. 1. 1792.

Mr. Joy, who is the subject of your letter of Oct. 27. has been nominated to the Consulship of Calcutta. In acknoleging the receipt of your letter I am happy in the occasion of renewing your remembrance of me, and of assuring you of the constant and unabated esteem I have entertained for you from the commencement of our peregrination together. Accept this tribute of friendship from Dear Sir your’s affectionately & sincerely

Th: Jefferson

